OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The Appellate Division agreed with the suppression court that defendant’s inculpatory statement was spontaneously made. On this record, it cannot be said as a matter of law that the statement was not a spontaneous outburst, unprompted by police conduct. Accordingly,, suppression was not required (cf. People v Rogers, 48 NY2d 167, 174; People v Maerling, 46 NY2d 289, 301-302; see, also, People v Lynes, 49 NY2d 286, 294; People v Kaye, 25 NY2d 139). We have considered defendant’s other points and find no reversible error.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.